Citation Nr: 1013978	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Greater Los 
Angeles Healthcare System


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered after the first two days of a 
private hospitalization in Providence St. Joseph Medical 
Center, i.e., from June 26 to June 29, 2007.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran's dates of service are not of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Medical 
Administration Service (MAS) of the VA Greater Los Angeles 
Healthcare System, which granted reimbursement or payment for 
certain unauthorized medical expenses, which were not covered 
in whole or in part by Medicare A, incurred in connection 
with a hospitalization in Providence St. Joseph Medical 
Center from June 24 to June 29, 2007, for the first two days 
only.  Payment for the remainder of the hospitalization 
remains at issue.  In September 2009, the Veteran appeared at 
a Board hearing held at the RO (i.e., Travel Board hearing). 


FINDINGS OF FACT

1.  Unauthorized medical services rendered at Providence St. 
Joseph Medical Center from June 26 to June 29, 2007, which 
are covered, in whole or in part, by Medicare A are not 
eligible for reimbursement.

2.  The medical evidence does not show the Veteran's 
condition to have been stabilized after his emergency 
admission until June 28, 2007, and there is no indication VA 
facilities were feasibly available; therefore, unauthorized 
medical services rendered at Providence St. Joseph Medical 
Center from June 26 to June 28, 2007, not covered in whole or 
in part by Medicare A, are eligible for reimbursement.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered at Providence St. Joseph Medical 
Center from June 26 to June 28, 2007, are met, to the extent 
they are not covered, in whole or in part by Medicare A.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was not provided 
any VCAA notification in this case.  He was, however, 
provided with brief statements of the general evidence 
necessary to substantiate his claim.  Moreover, other than 
the partial allowance rendered in this decision, there is no 
basis on which the remainder of the benefit could be granted; 
therefore, the failure to provide VCAA notice was 
nonprejudicial error.  See Beverly v. Nicholson, 19 Vet. App. 
394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 
231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 
(2005).  In addition, there is no reasonable possibility that 
any notice or assistance would aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  Thus, the Board finds that failure to 
provide VCAA notice was harmless error.  

The veteran seeks payment or reimbursement for medical 
expenses incurred during private hospitalization from June 24 
to 29, 2007.  As indicated above, the MAS granted the claim 
with respect to the services rendered during the first two 
days, which were not covered, in whole or in part, by 
Medicare A.  

The veteran does not have any adjudicated service-connected 
disabilities, and, accordingly, the claim was considered 
under the Millennium Health Care and Benefits Act, Public Law 
106-117, which provides for the reimbursement of non-VA 
emergency treatment for which the veteran is personally 
liable in certain circumstances, regardless of service-
connected status, if specified criteria are met.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this law, all of the following conditions 
must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. 

38 C.F.R. § 17.1002 (2009).

Because all criteria must be met, the claim must be denied if 
there is a failure to satisfy any single criterion.  As a 
threshold matter, the veteran's Medicare coverage must be 
discussed, because under 38 C.F.R. § 17.1002(g), 
reimbursement may not be provided if the veteran has coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  A "health-
plan contract" includes Medicare.  See 38 C.F.R. § 
17.1001(a)(2) (2009) (an insurance program under 42 U.S.C.A. 
§ 1395; this includes Medicare).  

In this case, however, the veteran only had coverage under 
Medicare Part A; he did not have any Part B coverage.  
Medicare Part A and Part B cover completely different medical 
services; therefore, although he is not eligible for 
reimbursement for any the costs of any hospital services 
covered, in whole or in part, by Medicare A, the cost of 
medical services not covered, at all, by Medicare A, 
including physician services in some circumstances, maybe 
eligible for reimbursement, if the other criteria are met.  
Although the Board does not have sufficient information to 
delineate which expenses are not covered by Medicare A, this 
matter is not in dispute.  

It should be emphasized that the remainder of this decision 
will address medical expenses which are not covered, in whole 
or in part, by Medicare A.

As indicated above, the MAS granted the claim with respect to 
the services rendered during the first 2 days of 
hospitalization, until June 26, 2007.  Thus, the primary 
question for consideration is whether the veteran's condition 
had become stable so as to have permitted safe transfer to a 
VA facility.  38 U.S.C.A. § 1725(d); 38 C.F.R. § 17.1002(d).  

The action on appeal in this case, dated in December 2007, 
determined that the Veteran's admission was precipitated by 
an emergency, and VA facilities were not feasibly available, 
but that he was stable for transfer on June 25, 2007.  The 
rationale was that he was admitted for dizziness, nausea, and 
vomiting, and appeared hemodynamically stable for transfer to 
a VA facility on June 25, 2007.  

According to the St. Joseph Medical Center discharge summary, 
the Veteran arrived at the emergency department and was 
admitted with probable acute labyrinthitis as the diagnosis.  
He was experiencing dizziness with significant nausea and 
vomiting.  He was also noted to have a right frontal 
cerebrovascular accident, possibly subacute and an incidental 
finding.  The vertigo resolved.  He was also noted to have 
urinary retention.  He was stable at discharge.  

According to the admission history and physical obtained on 
June 24, 2007, he had intractable vertigo likely secondary to 
acute labyrinthitis.  Neurologic examination was positive for 
horizontal nystagmus.  A computerized tomography (CT) scan 
revealed a possible subacute right frontal infarct.  He was 
started on Antivert, which it was noted, he would hopefully 
be able to tolerate.  While in the emergency department, he 
had clinical signs of benign positional vertigo.  The 
physician did not believe he had had a cerebrovascular 
accident, but he was at risk because he was diabetic.  He was 
given Zofran for the nausea followed by Antivert after the 
nausea settled down.  He still had intractable nausea 
vomiting and vertiginous symptoms, and required admission to 
the hospital.  A neurology consult that day resulted in an 
impression that he Veteran had acute labyrinthitis, with a 
vertebral basilar infarct less likely.  He also had an 
incidental right front infarct on a CT scan, possibly sub-
acute.  

The next record is a consult dated June 28, 2007.  It was 
noted that the Veteran had been admitted with the diagnosis 
of labyrinthitis and as part of his initial workup, had brain 
imaging, which showed a right frontal cerebrovascular 
accident, which was decided to be a subacute finding.  The 
Veteran was in no acute distress, and his diabetes control 
was good at that point.  His vertigo had resolved with 
Antivert.  He had been placed on Plavix due to the subacute 
cerebrovascular accident.  Other findings, including vital 
signs, were normal except that the Veteran had urinary 
retention, for which a catheter had been inserted.  

Although the Veteran was stable by the time of this June 28 
consult, there is no evidence of his status between June 24 
and June 28.  Thus, the record does not contain any findings 
showing that the Veteran was stabilized on June 25, nor was 
there any explanation in the determination on appeal, as to 
the basis for the conclusion that it "appeared" that he was 
stabilized.  

The Veteran testified that prior to admission, he collapsed, 
and felt like everything was swirling around.  He began 
vomiting uncontrollably.  The paramedics were called, and 
took him to the nearest hospital as they said they did not 
know whether he was having a stroke or not.  The Veteran said 
he was told that he had to stay in the hospital for testing, 
as they did not know what was wrong with him.  He testified 
that he was in the hospital, in bed, for five days; the only 
time he was out of bed was for tests.  The fourth day, he 
said he was told that he was ready to go home.  He said he 
still could not walk at that point.  He said he was kept in 
the hospital another day because he had lost the ability to 
urinate, and tests were being done.  

He and a friend of his who was with him during this period 
stated that VA had been contacted.  The Veteran was left with 
the impression that the question of when and if to transfer 
him was a matter that was to be determined by the hospital 
and the VA.  He states that he was also told, by one of the 
VA clerks, off the record, that he was kept at St. Joseph's 
because VA did not have a bed for him.  

The Veteran's statement that he was told, the day prior to 
his discharge, that he was ready for discharge coincides with 
the medical records, which show him to be stable on that 
date, June 28, 2007.  He testified that tests were run during 
the course of the hospitalization, to find out what the 
problem was.  This, too, is consistent with the medical 
evidence of record.  The medical evidence clearly shows that 
he was stabilized by June 28.  In this regard, "stabilized" 
does not mean that further hospitalization and testing was 
not needed, it simply means that the Veteran's condition was 
such that it would be safe to transfer him to another 
facility.  

There is, however, no medical evidence showing that the 
Veteran became stable prior to June 28, 2007.  In this 
regard, the medical records show that one of the concerns was 
an infarct shown in the brain, which was possibly a 
cerebrovascular accident, and required further evaluation.  
In view of these factors, as well as the Veteran's credible 
testimony and the available hospital records, the Board finds 
that the evidence is in equipoise as to the presence of an 
emergency until June 28, 2007.  Moreover, there is no 
evidence on file that VA facilities were feasibly available, 
and there is credible, if secondary, testimony from the 
Veteran that they were not.  With the resolution of all 
reasonable doubt in his favor, therefore, reimbursement or 
payment for unauthorized medical services rendered from June 
26, 2007, to June 28, 2007, during a private hospitalization 
in Providence St. Joseph Medical Center, and not covered in 
whole or in part by Medicare A, is warranted.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Therefore, reimbursement or payment for unauthorized medical 
services rendered from June 26, 2007, to June 28, 2007, 
during a private hospitalization in Providence St. Joseph 
Medical Center, and not covered in whole or in part by 
Medicare A, is granted; to that extent only, the appeal is 
allowed.  


ORDER

Reimbursement or payment for unauthorized medical services 
rendered from June 26, 2007, to June 28, 2007, during a 
private hospitalization in Providence St. Joseph Medical 
Center, and not covered in whole or in part by Medicare A, is 
granted; to that extent only, the appeal is allowed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


